Exhibit 10.2

Execution Version

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

FOR

PICEANCE ENERGY, LLC

Dated as of August 31, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS

     1   

ARTICLE II THE LIMITED LIABILITY COMPANY

     6   

2.1

    

Formation

     6   

2.2

    

Name

     7   

2.3

    

Certificate of Formation

     7   

2.4

    

Registered Office and Agent; Principal Place of Business

     7   

2.5

    

Purpose

     7   

2.6

    

The Members

     7   

2.7

    

Authorized Units; Issuance of Additional Membership Interests

     7   

2.8

    

Term

     8   

ARTICLE III CAPITAL CONTRIBUTIONS

     8   

3.1

    

Initial Capital Contributions

     8   

3.2

    

Additional Capital Contributions

     8   

3.3

    

No Third Party Right to Enforce

     9   

3.4

    

Return of Contributions

     9   

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

     9   

4.1

    

General Representations and Warranties

     9   

4.2

    

Conflict and Tax Representations

     10   

4.3

    

Investment Representations and Warranties

     10   

4.4

    

Survival

     10   

ARTICLE V COMPANY MANAGEMENT

     11   

5.1

    

Sole Manager

     11   

5.2

    

Management Authority

     11   

5.3

    

Sole Manager Delegation and Personnel

     11   

5.4

    

Bank Accounts and Bank Revolving Credit Facility

     11   

5.5

    

Board of Managers

     11   

5.6

    

Major Decisions

     13   

5.7

    

Additional Board Activities

     15   

5.8

    

Duties

     16   

5.9

    

Reliance by Third Parties

     16   

5.10

    

Resignation

     17   

5.11

    

Removal

     17   

5.12

    

Vacancies

     17   

5.13

    

Information Relating to the Company

     17   

5.14

    

Exculpation and Indemnification; Litigation

     17   

5.15

    

Officers

     18   

5.16

    

Management Fee

     19   

5.17

    

Company Opportunities; Conflicts

     19   

 

i



--------------------------------------------------------------------------------

5.18

    

Other Investments of Investor Parties; Waiver of Conflicts of Interest

     20   

5.19

    

Employees

     21   

ARTICLE VI MEMBERS

     21   

6.1

    

Limited Liability

     21   

6.2

    

No State-Law Partnership

     21   

6.3

    

Tax Matters Partner

     22   

ARTICLE VII DISTRIBUTIONS TO THE MEMBERS

     22   

7.1

    

Non-Liquidating Distributions

     22   

7.2

    

Liquidating Distributions

     22   

7.3

    

Distributions in Kind

     22   

ARTICLE VIII ALLOCATION OF PROFITS AND LOSSES

     23   

8.1

    

In General

     23   

8.2

    

Regulatory Allocations and Other Allocation Rules

     23   

8.3

    

Other Allocation Rules

     25   

ARTICLE IX ALLOCATION OF TAXABLE INCOME AND TAX LOSSES

     25   

9.1

    

Allocation of Taxable Income and Tax Losses

     25   

9.2

    

Allocation of Section 704(c) Items

     26   

9.3

    

Integration with Section 754 Election

     26   

9.4

    

Allocation of Tax Credits

     26   

ARTICLE X ACCOUNTING AND REPORTING

     26   

10.1

    

Books

     26   

10.2

    

Capital Accounts; Tax Elections

     26   

10.3

    

Transfers During Year

     27   

10.4

    

Reports

     27   

10.5

    

Section 754 Election

     28   

ARTICLE XI . TRANSFER OF MEMBER’S INTEREST

     28   

11.1

    

Restrictions on Transfers and Liens

     28   

11.2

    

Permitted Transfers and Liens

     28   

11.3

    

Sale Participation Rights

     28   

11.4

    

Forced Sale Right

     29   

11.5

    

Substitution of a Member

     30   

11.6

    

Conditions to Substitution

     31   

11.7

    

Admission as a Member

     31   

ARTICLE XII RESIGNATION, DISSOLUTION AND TERMINATION

     31   

12.1

    

Resignation

     31   

12.2

    

Dissolution

     31   

12.3

    

Liquidation

     31   

12.4

    

Certificate of Cancellation

     32   

ARTICLE XIII NOTICES

     32   

13.1

    

Method of Notices

     32   

 

ii



--------------------------------------------------------------------------------

13.2

    

Computation of Time

     33   

ARTICLE XIV GENERAL PROVISIONS

     33   

14.1

    

Amendment

     33   

14.2

    

Waiver

     33   

14.3

    

Confidentiality

     33   

14.4

    

Public Announcements

     34   

14.5

    

Applicable Law

     34   

14.6

    

Dispute Resolution; Arbitration

     34   

14.7

    

Severability

     35   

14.8

    

Specific Performance

     35   

14.9

    

Headings

     35   

14.10

    

Entire Agreement; Conflicts

     35   

14.11

    

Transaction Costs

     35   

14.12

    

References

     35   

14.13

    

U.S. Dollars

     35   

14.14

    

Counterparts

     35   

14.15

    

Additional Documents

     35   

14.16

    

No Third Party Beneficiaries

     36   

List of Exhibits and Schedules

 

Exhibit A    Members, Addresses, Units Exhibit B    Contribution Agreement
Exhibit C    Management Services Agreement Schedule 5.6(s)    NOL Prohibited
Actions Schedule 5.14(f)    Insurance Schedule 14.6    Arbitration

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

FOR

PICEANCE ENERGY, LLC

This Amended and Restated Limited Liability Company Agreement (this “Agreement”)
of Piceance Energy, LLC, a Delaware limited liability company (the “Company”),
dated as of August 31, 2012 (the “Effective Date”), is among the Members.

RECITALS

A. On May 10, 2012, Laramie filed a Certificate of Formation (the “Certificate”)
forming the Company as a limited liability company under the Delaware Limited
Liability Company Act (as amended from time to time, the “Act”);

B. Laramie was the sole member of the Company and entered into the Company’s
Limited Liability Company Agreement dated as of May 10, 2012 (the “Original
Agreement”); and

C. The Parties hereto desire to amend and restate in its entirety the Original
Agreement in all respects and enter into this Agreement in order to delineate
their rights and obligations as Members, to provide for the Company’s
management, and to provide for certain other matters, all as permitted under the
Act.

In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Members agree as follows:

DEFINITIONS

In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the indicated meaning:

“Act” is defined in Recital A.

“Adjusted Capital Account Deficit” means, with respect to any Member, a deficit
balance in such Member’s Capital Account as of the end of the fiscal year after
giving effect to the following adjustments: (a) Credit to such Capital Account
the additions, if any, permitted by Treasury Regulations §§ 1.704-1(b)(2)(ii)(c)
(referring to obligations to restore a capital account deficit), 1.704-2(g)(1)
(referring to “partnership minimum gain”) and 1.704-2(i)(5) (referring to a
partner’s share of “partner nonrecourse debt minimum gain”), and (b) Debit to
such Capital Account the items described in §§ 1.704-1(b)(2)(ii)(d)(4), (5) and
(6) of the Treasury Regulations. This definition of Adjusted Capital Account
Deficit is intended to comply with the provisions of Treasury Regulation
§ 1.704-1(b)(2)(ii)(d).

“Adjusted Properties” is defined in Section 9.2.

 

1



--------------------------------------------------------------------------------

“Affiliate” means with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. As used in this definition, the word
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.

“Agreement” is defined in the introductory paragraph.

“AMI” is defined in Section 2.5.

“Area of Mutual Interest” is defined in Section 2.5.

“Assets” is defined in Section 2.5.

“Available Cash” means, for a period of time, the excess of all cash receipts of
the Company (including reductions in any reserves previously established by the
Sole Manager acting reasonably to meet the business needs of the Company) over
all cash disbursements of the Company (including operating expenses, fees
payable under the Management Services Agreement, repayment of all principal and
interest, and additions to any reserves for twelve months of working capital and
capital expenditures established by the Sole Manager acting reasonably to meet
the business needs of the Company).

“Bank Revolving Credit Facility” is defined in Section 5.4(b).

“Bankruptcy” means, with respect to a Person, any of the following acts or
events: (a) making an assignment for the benefit of creditors, (b) filing a
voluntary petition in bankruptcy, (c) becoming the subject of an order for
relief or being declared insolvent or bankrupt in any federal or state
bankruptcy or insolvency proceeding, (d) filing a petition or answer seeking a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law or regulation, (e) filing
an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against it in a proceeding of the type described
in clause (c) or (d) of this definition, (f) making an admission in writing of
an inability to pay debts as they mature, (g) giving notice to any governmental
authority that insolvency has occurred, that insolvency is pending, or that
operations have been suspended, (h) seeking, consenting to, or acquiescing in
the appointment of a trustee, receiver, or liquidator of all or any substantial
part of its properties, or (i) the expiration of 90 days after the date of the
commencement of a proceeding against such Person seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any statute, law, or regulation if the proceeding has not been
previously dismissed, or the expiration of 60 days after the date of the
appointment, without such Person’s consent or acquiescence, of a trustee,
receiver, or liquidator of such Person or of all or any substantial part of such
Person’s properties, if the appointment has not previously been vacated or
stayed, or the expiration of 60 days after the date of expiration of a stay, if
the appointment has not been previously vacated.

“Board” or “Board of Managers” is defined in Section 5.5(a).

“Board Member” is defined in Section 5.5(a).

 

2



--------------------------------------------------------------------------------

“Business” is defined in Section 2.5.

“Business Day” means any day other than a Saturday or Sunday or other day upon
which banks are authorized or required to close in the State of Delaware.

“Capital Account” is defined in Section 10.2(a).

“Capital Contribution” means for any Member at the particular time in question
the aggregate of the dollar amounts of any cash and cash equivalents contributed
by such Member to the capital of the Company, plus the value, as reasonably
determined by the Sole Manager and the Board, of any property contributed by
such Member to the capital of the Company.

“Carrying Value” The initial “Carrying Value” of property contributed to the
Company by a Member means the value of such property at the time of contribution
as agreed to in good faith by the Members. The initial Carrying Value of any
other property shall be the adjusted basis of such property for federal income
tax purposes at the time it is acquired by the Company. The initial Carrying
Value of a property shall be reduced (but not below zero) by all subsequent
depreciation, cost recovery, depletion and amortization deductions with respect
to such property as taken into account in determining profit and loss; provided
that, with respect to Oil and Gas Property, Simulated Depletion shall be used in
lieu of depletion for purposes of determining the Carrying Value of such Oil and
Gas Property. The Carrying Value of any property shall be adjusted from time to
time in accordance with Section 10.2(b) and Treasury Regulation § 1.704
1(b)(2)(iv)(m), and to reflect changes, additions or other adjustments to the
Carrying Value for dispositions, acquisitions or improvements of Company
properties, as deemed appropriate by the Sole Manager in its reasonable
discretion.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Any reference herein to a specific section or sections of the Code shall be
deemed to include a reference to any corresponding provision of future Law.

“Company” is defined in the introductory paragraph.

“Company Opportunity” is defined in Section 5.17.

“Confidential Information” means information concerning the properties,
operations, business, trade secrets, technical know-how and other non-public
information and data of or relating to the Company, its properties and any
technical information with respect to any project of the Company.

“Contribution Agreement” means the Contribution Agreement in the form attached
hereto as Exhibit B.

“Controlled Affiliate” means, with respect to a Member, a privately-held entity
in which such Member owns 50% or more of the equity securities.

“Delta” means Par Petroleum Corporation (formerly Delta Petroleum Corporation),
a Delaware corporation or Par Piceance Energy Equity LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Par Petroleum Corporation.

 

3



--------------------------------------------------------------------------------

“Development Program” is defined in Section 5.7(a).

“Drag-Along Notice” is defined in Section 11.4.

“Dragged Member” means any Member, other than a Dragging Member, that receives a
Drag-Along Notice pursuant to Section 11.4.

“Dragging Member” means, in connection with a Transfer of Units subject to
Section 11.4, Laramie or any successor to Laramie’s interests.

“Effective Date” is defined in the introductory paragraph.

“Independent Accountant” means Ehrhardt Keefe Steiner & Hottman, or another
reputable independent public accounting firm retained by the Company pursuant to
this Agreement.

“Independent Petroleum Engineer” means Netherland, Sewell and Associates, Inc.,
or another reputable independent petroleum engineer retained by the Company
pursuant to this Agreement.

“Investor Parties” is defined in Section 5.18(a).

“Laramie” means Laramie Energy II, LLC, a Delaware limited liability company.

“Law” or “Laws” means all applicable federal, state, tribal and local laws
(statutory or common), rules, ordinances, regulations, grants, concessions,
franchises, licenses, orders, directives, judgments, decrees, restrictions and
other similar requirements, whether legislative, municipal, administrative or
judicial in nature.

“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, charge, deposit arrangement, preference, priority, security
interest, option, right of first refusal or other transfer restriction or
encumbrance of any kind (including preferential purchase rights, conditional
sales agreements or other title retention agreements, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code or
comparable Law of any jurisdiction to evidence any of the foregoing).

“Major Decision” is defined in Section 5.6.

“Management Services Agreement” means the Management Services Agreement in the
form attached hereto as Exhibit C.

“Member” means a Person designated as an initial Member of the Company on
Exhibit A attached hereto, a Person admitted as an additional Member pursuant to
Section 2.7 and a Person admitted as a substituted Member pursuant to
Section 11.5.

“Membership Interest” means, with respect to any Member, (a) that Member’s
status as a Member, (b) that Member’s Capital Account and share of the Profits,
Losses and other items of income, gain, loss, deduction and credits of, and the
right to receive distributions (liquidating or

 

4



--------------------------------------------------------------------------------

otherwise) from, the Company under the terms of this Agreement, (c) all other
rights, benefits and privileges enjoyed by that Member (under the Act or this
Agreement) in its capacity as a Member, including that Member’s rights to vote,
consent and approve those matters described in this Agreement, and (d) all
obligations, duties and liabilities imposed on that Member under the Act or this
Agreement in its capacity as a Member. Membership Interests shall be denominated
in Units.

“Notice of Additional Capital Contributions” means, with respect to any call for
additional Capital Contributions from the Members, a written notice from the
Sole Manager setting forth (a) the additional Capital Contribution required from
each Member, and (b) the date on which such additional Capital Contributions are
required to be made to the Company.

“Offered Interest” is defined in Section 11.3.

“Offered Price” is defined in Section 11.3.

“Offered Terms” is defined in Section 11.3.

“Oil and Gas Property” means any asset which constitutes “property” within the
meaning of Code section 614.

“Person” means a natural person, corporation, joint venture, partnership,
limited liability partnership, limited partnership, limited liability limited
partnership, limited liability company, trust, estate, business trust,
association, governmental authority or any other entity.

“Profit” or “Loss” means the income or loss of the Company as determined under
the capital accounting rules of Treasury Regulation § 1.704-1(b)(2)(iv) for
purposes of adjusting the Capital Accounts of Members including, without
limitation, the provisions of paragraphs 1.704-1(b)(2)(iv)(g) and 1.704-1(b)(4)
of those regulations relating to the computation of items of income, gain,
deduction and loss; provided, however, that the items allocated pursuant to
Section 8.2 and Section 12.3(e) shall be excluded from the computation of
Profits and Losses.

“Proposed Purchaser” means a Person or group of Persons that a Member proposes
as a purchaser of all or a portion of the Units of such Member.

“Proposing Member” is defined in Section 5.17(c).

“Regulatory Allocations” is defined in Section 8.2(i).

“Required Interest” means Members holding 51% of the issued and outstanding
Units.

“Securities Act” means the Securities Act of 1933, as amended from time to time.
Any reference herein to a specific section or sections of the Securities Act
shall be deemed to include a reference to any corresponding provision of future
law.

“Sharing Ratio” means, with respect to a Member, a percentage, the numerator of
which is the number of issued and outstanding Units held by such Member, and the
denominator of which is the total number of issued and outstanding Units.

 

5



--------------------------------------------------------------------------------

“Simulated Basis” means the Carrying Value of any Oil and Gas Property.

“Simulated Depletion” means the simulated depletion allowance computed by the
Company with respect to its Oil and Gas Properties pursuant to Treasury
Regulations § 1.704 1(b)(2)(iv)(k)(2) using any method allowed by such Treasury
Regulations selected by the Sole Manager.

“Sole Manager” is defined in Section 5.1.

“Tag-Along Notice” is defined in Section 11.3.

“Tagged Member” is defined in Section 11.3.

“Transfer” means, with respect to any asset, including Units or any portion
thereof, including any right to receive distributions from the Company or any
other economic interest in the Company, a sale, assignment, transfer,
distribution, conveyance, gift, exchange or other disposition of such asset,
whether such disposition be voluntary, involuntary or by merger, exchange,
consolidation or other operation of Law, including the following: (a) in the
case of an asset owned by a natural person, a transfer of such asset upon the
death of its owner, whether by will, intestate succession or otherwise, (b) in
the case of an asset owned by a Person which is not a natural person, a
distribution of such asset, including in connection with the dissolution,
liquidation, winding up or termination of such Person (other than a liquidation
under a deemed termination solely for tax purposes), and (c) a disposition in
connection with, or in lieu of, a foreclosure of a Lien; provided, however, a
Transfer shall not include the creation of a Lien.

“Treasury Regulations” means regulations issued by the Department of Treasury
under the Code. Any reference herein to a specific section or sections of the
Treasury Regulations shall be deemed to include a reference to any corresponding
provision of future regulations under the Code.

“Unit” is defined in Section 2.7.

THE LIMITED LIABILITY COMPANY

Formation.

The Company was formed pursuant to the filing of the Certificate on May 10,
2012. The Members hereby unanimously adopt and approve the Certificate and all
actions taken in connection with the filing of the Certificate.

Laramie represents and warrants to the other Members that (i) the sole activity
conducted prior to the date hereof of the Company has been the execution of the
Credit Agreement pursuant to the Bank Revolving Credit Facility and the
transactions related thereto, and (ii) the Company has incurred no liabilities
as of the date hereof other than any liabilities incurred in connection with
such agreement and the transactions related thereto. Laramie shall have no
further rights or obligations with respect to the Company that arise because of
its having formed the Company. The consent of Laramie shall be required for any
amendment to this Section 2.1(b).

 

6



--------------------------------------------------------------------------------

This Agreement amends and restates in its entirety the Original Agreement.

The Members agree that the Company shall be governed by the terms and conditions
set forth in this Agreement. To the fullest extent permitted by the Act, this
Agreement shall control as to any conflict between this Agreement and the Act or
as to any matter provided for in this Agreement that is also provided for in the
Act.

Name. The name of the Company shall be Piceance Energy, LLC.

Certificate of Formation. As recited in Section 2.1(a), Laramie caused a
certificate of formation that complies with the requirements of the Act to be
properly filed with the Delaware Secretary of State. The Sole Manager shall
execute such further documents (including amendments to the certificate of
formation) and take such further action as shall be appropriate or necessary to
comply with the requirements of Law for the formation, qualification or
operation of a limited liability company in all states and counties where the
Company may conduct its business.

Registered Office and Agent; Principal Place of Business. The location of the
registered office of the Company and the Company’s registered agent at such
address shall initially be 1512 Larimer Street, Suite 1000, Denver, Colorado
80202, and shall be subject to change as determined by the Sole Manager. The
location of the principal place of business of the Company shall be 1512 Larimer
Street, Suite 1000, Denver, Colorado 80202 or at such other location as the Sole
Manager may from time to time select.

Purpose. The business of the Company shall be to i) own the oil and gas, surface
real estate, and related assets formerly owned by each of Laramie and Delta in
Garfield and Mesa Counties, Colorado (the “Area of Mutual Interest” or “AMI”) or
subsequently acquired by the Company (collectively, the “Assets”), (b) operate
the Assets, including the maintenance, operation, development and sale of the
Assets, and (c) take such other actions and engage in such other activities as
may be reasonably necessary or desirable to pursue or accomplish the foregoing
(collectively, the “Business”).

The Members. The name, business address and number of Units of each initial
Member are set forth on Exhibit A attached hereto. Upon the admission of
additional or substituted Members in accordance with this Agreement, the Sole
Manager shall update Exhibit A attached hereto to reflect the then current
ownership of Units. Notwithstanding anything to the contrary herein, the update
by the Sole Manager of Exhibit A pursuant to this Section 2.6 shall not be
considered an amendment to this Agreement. Each Member will have one vote for
each Unit held by such Member with respect to any vote of the Members. Except as
otherwise required by applicable Law or this Agreement, the affirmative vote of
51% of the then-outstanding Units shall constitute approval of any matter
submitted to a vote of the Members.

Authorized Units; Issuance of Additional Membership Interests. The Membership
Interests authorized to be issued by the Company shall be denominated in units
(each, a “Unit”). As of the Effective Date, the Company is authorized to issue
1,000,000 Units. Subject to the

 

7



--------------------------------------------------------------------------------

provisions of Sections 5.6(c) and 5.17 the Sole Manager may from time to time
ii) increase or decrease (but not below the total number of then outstanding
Units) the total number of Units that the Company is authorized to issue and the
number of Units constituting any class or series of Units, iii) authorize the
issuance of additional classes or series of Units and fix and determine the
designation and the relative rights, preferences, privileges and restrictions
granted to or imposed on such additional classes and series of Units (including
the rights, preferences and privileges that are senior to or have preference
over the rights, preferences or privileges of any then outstanding or authorized
class or series of Units) and iv) amend or restate this Agreement as necessary
to effect any or all of the foregoing. Additional Units may be issued for such
Capital Contributions as shall be approved in accordance with Article III and
Sections 5.6(c) and 5.17. If the issuance of additional Units has been properly
approved in accordance with this Agreement, the Persons to whom such additional
Units have been issued shall automatically be admitted to the Company as Members
with respect to such additional Units, subject to the satisfaction or waiver of
the requirements set forth in Sections 11.6 and 11.7.

Term. The Company shall have perpetual existence; provided, that the Company
shall be dissolved upon the occurrence of an event set forth in Section 12.2.

CAPITAL CONTRIBUTIONS

Initial Capital Contributions. Concurrently with the execution and delivery of
this Agreement, each of the initial Members is making the initial Capital
Contribution to the Company, and receiving the Units, described opposite its
respective name on Exhibit A attached hereto. Initial Capital Contributions of
additional Members shall be governed by Section 2.7.

Additional Capital Contributions.

Upon a written capital call by the Sole Manager provided at least 30 days’ prior
to the Capital Contribution being due, each Member shall make additional Capital
Contributions (i) up to aggregate combined Capital Contributions after the
Effective Date of $60,000,000, if approved by a majority of the Board, (ii) in
connection with additional Capital Contributions unanimously approved by the
Board as provided in Section 5.6(c), or (iii) in connection with a Company
Opportunity unanimously approved by the Board as provided in Section 5.17.
Except as provided in this Section 3.2 and subject to the provisions of
Section 5.6 (insofar as not limiting the express provisions of the first
sentence of this Section 3.2(a)) and Section 5.17, or in connection with the
issuance of additional Membership Interests as provided in this Agreement, no
Member shall have any right or obligation to make additional Capital
Contributions or loans to the Company. Obligations to make additional Capital
Contributions shall be borne by the Members pro rata in accordance with their
respective Sharing Ratios.

The Sole Manager is obligated to offer Units to the Members on a pro rata basis,
based on the Members’ Sharing Ratios, before offering Units to or accepting an
offer to purchase Units from any other Person. Upon determination to seek
additional Capital Contributions or upon a third party’s offer to purchase Units
from the Company, the Sole Manager shall deliver to the Members a Notice of
Additional Capital Contributions at least thirty days in advance of the time
such additional Capital Contributions are required to be made to the Company.
The Notice

 

8



--------------------------------------------------------------------------------

of Additional Capital Contributions shall set forth the amount of additional
Capital Contributions sought, each Member’s pro rata portion of such amount, and
the date by which such Capital Contribution is to be made. Each Member shall
notify the Sole Manager within 10 days after delivery of the Notice of
Additional Capital Contributions whether such Member elects to make its
applicable Capital Contribution. If a Member delivers notice to the Sole Manager
that it will not make the additional Capital Contribution or if the Member has
not indicated an intent to make the additional Capital Contribution by
expiration of the initial 10-day period from the delivery of the Notice of
Additional Contributions, the Sole Manager shall give the other Member written
notice of the uncommitted portion of the additional Capital Contribution sought
and permit such other Member an additional ten days to commit to pay the
uncommitted portion of the additional Capital Contributions. If the other Member
declines or fails to respond during the ten-day period, then the Sole Manager
may, for the 90-day period following such other Member’s determination or
failure to respond, offer to other Persons the opportunity to make the remaining
uncommitted Capital Contribution, on the same terms as were available to the
Members.

Any additional Capital Contribution that a Member is required or elects to make
shall be made to the Company in immediately available funds on or before the
date specified in the applicable notice (which date shall not be less than 30
days prior to the delivery of such notice).

The provisions of this Section 3.2 shall not apply in the context of the sale of
the Company or other comparable transaction.

No Third Party Right to Enforce. No Person other than a Member shall have the
right to enforce any obligation of a Member to contribute capital hereunder and
specifically no lender or other third party shall have any such rights.

Return of Contributions. No Member shall be entitled to the return of any part
of its Capital Contributions or to be paid interest in respect of either its
Capital Account or its Capital Contributions. No unrepaid Capital Contribution
shall constitute a liability of the Company, the Sole Manager or any Member. A
Member is not required to contribute or to lend cash or property to the Company
to enable the Company to return any Member’s Capital Contributions. The
provisions of this Section 3.4 shall not limit a Member’s rights under Article
XII.

REPRESENTATIONS, WARRANTIES AND COVENANTS

General Representations and Warranties. Each Member represents and warrants to
the Sole Manager, the other Members and the Company as follows:

It is the type of legal entity specified in Exhibit A of this Agreement, duly
organized and in good standing under the laws of the jurisdiction of its
organization and is qualified to do business and is in good standing in those
jurisdictions where necessary to carry out the purposes of this Agreement;

 

9



--------------------------------------------------------------------------------

The execution, delivery and performance by it of this Agreement and all
transactions contemplated herein are within its entity powers and have been duly
authorized by all necessary entity actions;

This Agreement constitutes its valid and binding obligation, enforceable against
it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity; and

The execution, delivery and performance by it of this Agreement will not
conflict with, result in a breach of or constitute a default under any of the
terms, conditions or provisions of (1) any applicable Law, (2) its governing
documents, or (3) any agreement or arrangement to which it or any of its
Affiliates is a party or which is binding upon it or any of its Affiliates or
any of its or their assets.

Conflict and Tax Representations. Each Member represents and warrants to the
Sole Manager, the other Members and the Company as follows:

Such Member has been advised that (4) a conflict of interest exists among the
Members’ individual interests, (5) this Agreement has tax consequences and
(6) it should seek independent counsel in connection with the execution of this
Agreement;

Such Member has had the opportunity to seek independent counsel and independent
tax advice prior to the execution of this Agreement and no Person has made any
representation of any kind to it regarding the tax consequences of this
Agreement; and

This Agreement and the language used in this Agreement are the product of all
parties’ efforts and each party hereby irrevocably waives the benefit of any
rule of contract construction which disfavors the drafter of an agreement.

Investment Representations and Warranties. In acquiring an interest in the
Company, each Member represents and warrants to the Sole Manager, the other
Members and the Company that it is acquiring such interest for its own account
for investment and not with a view to its sale or distribution. Each Member
recognizes that investments such as those contemplated by this Agreement are
speculative and involve substantial risk. Each Member further represents and
warrants that the Sole Manager and the other Members have not made any guaranty
or representation upon which it has relied concerning the possibility or
probability of profit or loss as a result of its acquisition of an interest in
the Company (it being understood and agreed that the foregoing shall not affect
any representations or warranties made in the Contribution Agreement).

Survival. The representations and warranties set forth in this Article IV shall
survive the execution and delivery of this Agreement and any documents of
Transfer provided under this Agreement.

 

10



--------------------------------------------------------------------------------

COMPANY MANAGEMENT

Sole Manager. The Company shall be managed by one manager (the “Sole Manager”).
The initial Sole Manager shall be Laramie. The Sole Manager shall serve at the
pleasure of the Board, as set forth in Section 5.6(n).

Management Authority. Except for Major Decisions, which shall require the
approval of the Board, any other action requiring Board approval hereunder and
subject to the authority of the Board as set forth in Section 5.5, the Sole
Manager shall have the authority on behalf of the Company to (i) direct the
business, affairs and day-to-day operations of the Company, including final
approval of all capital and operating budgets (following Board approval of such
budgets), (ii) supervise all employees of the Sole Manager and the Company in
Company affairs, (iii) bind the Company (subject to obtaining the necessary
approvals of the Board), (iv) direct the financing, treasury management, and
hedging activities of the Company and (v) with Board approval, raise additional
capital from third parties for the Company (subject to the provisions of
Section 3.2), and (vi) take other actions incidental to the foregoing. The Sole
Manager’s duties are set forth in the Management Services Agreement.

Sole Manager Delegation and Personnel. The Sole Manager may delegate to
officers, employees, agents or representatives of the Sole Manager any or all of
the foregoing powers by written authorization identifying specifically or
generally the powers delegated or acts authorized. The Sole Manager shall make
available its executive, administrative and operating personnel to manage the
Company pursuant to the Management Services Agreement. All oil and gas field
operating personnel engaged in the operation of the Assets shall be employed or
engaged as independent contractors by the Company.

Bank Accounts and Bank Revolving Credit Facility. The Sole Manager shall:

maintain one or more bank accounts in the name of the Company with either JP
Morgan Chase Bank, N.A. or Wells Fargo Bank, N.A. or their successors, or such
other financial institution as approved by the Board. All Company funds shall be
deposited in such accounts and shall not be commingled with funds of the Sole
Manager or another entity.

direct the Company’s maintenance of a senior secured revolving credit facility
pursuant to that certain Credit Agreement dated June 4, 2012 with JP Morgan
Chase Bank, N.A. as Agent, as amended or restated from time to time (the “Bank
Revolving Credit Facility”) or any successor credit facility approved by the
Board pursuant to Section 5.6(a). Promptly after the Effective Date, the Company
will pay or reimburse the Sole Manager for all up-front fees charged in
connection with the Bank Revolving Credit Facility and the bank’s legal fees,
including the $50,000 up-front bank administrative fee and the bank legal fees
involved in the negotiation and documentation of the above described credit
agreement, in each case that were incurred on the Company’s behalf and paid by
the Sole Manager prior to Closing.

Board of Managers.

Establishment; Powers. A committee of individuals shall, unless otherwise
restricted by Law or this Agreement, be delegated with responsibility for Member
actions, shall

 

11



--------------------------------------------------------------------------------

approve all Major Decisions of the Company and other actions requiring Board
approval hereunder and shall generally direct the management of the Company
subject to the authority granted to the Sole Manager hereunder (this committee
is referred to as the “Board” or the “Board of Managers” and the individuals
appointed to the Board are referred to as the “Board Members”). The Board
Members shall not be considered managers of the Company under the Act. Except
for situations in which the approval of the Members is required by this
Agreement or by nonwaivable provisions of applicable law, decisions on behalf of
the Members shall be made by the Board.

Designation.

The number of Board Members shall be six (6). Laramie shall be entitled to
appoint four (4) Board Members, one of whom shall be the Chief Executive Officer
of Laramie, and Delta shall be entitled to appoint two (2) Board Members.
Members can remove and replace their Board Member designees at any time, in
their sole discretion.

Board Members shall be natural persons, but Board Members need not be residents
of Delaware or Members of the Company.

Vacancies. If a Member fails to appoint a Board Member within thirty days of a
vacancy arising, a successor shall be elected to hold office by a majority of
Board Members then in office, regardless of whether a quorum exists, or at a
special meeting of the Members if there are no Board Members remaining.

Resignation. A Board Member may resign at any time by giving written notice to
that effect to the Board. Any such resignation shall take effect at the time of
the receipt of that notice or any later effective time specified in that notice;
and, unless otherwise specified in that notice, the acceptance of the
resignation shall not be necessary to make it effective.

Meetings of the Board. The Board shall meet at such time as the Board may
designate at the principal office of the Company or such other place as may be
unanimously approved by the Board. Meetings of the Board shall be held on the
call of any Member holding at least 10% of all Units on a fully diluted basis.
All meetings of the Board shall be held upon at least three Business Days’
written notice to the Board Members, or upon such shorter notice as may be
approved by all of the Board Members. Any Board Member may waive such notice. A
record shall be maintained of each meeting of the Board. The initial Board
meeting shall be held within 15 days after the Effective Date to review and
approve the Development Program described in Section 5.7 and the Operating
Budget for September – December, 2012.

Conduct of Meetings. Any meeting of the Board Members may be held in person and
by means of a conference, telephone or similar communication equipment by means
of which all Board Members and other individuals participating in the meeting
can hear each other, and such telephone or similar participation in a meeting
shall constitute presence in person at the meeting.

Quorum. Four of the Board Members then in office shall constitute a quorum of
the Board for purposes of conducting business. At all times when the Board is
conducting business at a meeting of the Board, a quorum of the Board must be
present at

 

12



--------------------------------------------------------------------------------

such meeting. If a quorum shall not be present at any meeting of the Board, then
the Board Members present at the meeting may adjourn the meeting from time to
time, without notice other than announcement at the meeting, until a quorum
shall be present.

Voting. Any decisions to be made by the Board must be approved by the
affirmative vote of a majority of the Board Members then serving on the Board,
subject to any requirement of a greater vote under the Act or pursuant to this
Agreement. Board Members may vote in person or by proxy executed in writing
before the time of the meeting.

Attendance and Waiver of Notice. Attendance of a Board Member at any meeting
shall constitute a waiver of notice of such meeting, except where a Board Member
attends a meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or convened.
Neither the business to be transacted at, nor the purpose of, any meeting of the
Board need be specified in the notice or waiver of notice of such meeting.

Actions Without a Meeting. Notwithstanding any provision contained in this
Agreement, any action of the Board may be taken by written consent without a
meeting if (A) the action is evidenced by written consent signed by a sufficient
number of Board Members to approve the action at a meeting, and (ii) the Board
Members are given three (3) Business Days advance written notice prior to such
action being taken by written consent. Any such action taken by the Board
without a meeting shall be promptly provided to the Sole Manager, the Board
Members and all Members.

Compensation of Board Members. No Board Member shall be entitled to receive
compensation or expense reimbursement from the Company for his or her services
as a Board Member. Nothing contained in this Agreement shall be construed to
preclude a Board Member from serving the Company in any other capacity.

Chairman of the Board. Laramie’s Chief Executive Officer shall serve as the
initial Chairman of the Board. The chairman, in his or her capacity as the
chairman of the Board, shall not have any of the rights or powers of an officer
of the Company or any special voting rights.

Minutes. Minutes of all meetings of the Board shall be kept and distributed to
the Sole Manager, each Member and each Board Member as soon as reasonably
practicable following each meeting. If no objection is raised in writing
following receipt of minutes or in any event at the next meeting of the Board,
then such minutes shall be deemed to be accurate and shall be binding on the
Board Members and the Company with respect to the matters dealt with therein.

Major Decisions. Neither the Sole Manager, nor any Member, Board Member,
officer, employee, agent or representative of the Company shall have any
authority to bind or take any action on behalf of the Company with respect to
any Major Decision unless such Major Decision has been unanimously approved by
the Board. Each of the following matters or actions by the Company shall
constitute a “Major Decision”:

incurring any borrowings of any kind, including capital leases, or the issuance
or restructuring of any debt of the Company or causing the Company to guaranty
indebtedness, other than (i) the Bank Revolving Credit Facility, (ii) purchase
money indebtedness up to $5,000,000 and (iii) unsecured trade indebtedness in an
aggregate not to exceed $15,000,000;

 

13



--------------------------------------------------------------------------------

assuming or guaranteeing the performance of any obligation outside the ordinary
course of business greater than $1,000,000;

adding a new class of securities or increase or decrease the outstanding
ownership of the Company, except pursuant to Capital Contributions after the
Effective Date of up to $60,000,000 in the aggregate, or otherwise requiring
additional Capital Contributions in excess of $60,000,000 in the aggregate;

admitting additional Members except pursuant to a Capital Contribution as
described in Article III;

abandoning or selling assets with a value of $10,000,000 or greater in one
transaction or a series of related transactions; except that a sale for cash of
substantially all of the Company’s assets to an unaffiliated third party that
occurs two years or more after the Effective Date, and where no additional
material benefits are received by Laramie in connection therewith, shall not
require unanimous approval and may be completed by the Sole Manager with
majority Board approval;

acquiring new assets with a value in excess of $25,000,000;

committing to a Company Opportunity as described in Section 5.17;

forming or joining a joint venture (excepting customary oil and gas industry
exploration and development agreements, to the extent not otherwise prohibited
by this Section 5.6) or subsidiary, or merging or consolidating with another
entity;

compromising or settling a lawsuit brought by or against the Company or confess
judgment against the Company for amounts in excess of $1,000,000;

entering into a material contract with, making any loan to, advancing payments
to, redeeming or repurchasing Units from or authorizing any dividend or
distributions to, Members, except for distributions as provided in Article VII
or distributions to Members for the payment of taxes, and except as provided for
in the Management Services Agreement;

the liquidation, dissolution, or winding up of the Company; or reorganizing or
recapitalizing the Company;

amending or repealing this Agreement, the Management Services Agreement, or the
Contribution Agreement;

filing a voluntary petition for bankruptcy, seeking a receiver, making an
assignment for the benefit of its creditors, making an admission in writing of
Company’s inability to pay its debts;

 

14



--------------------------------------------------------------------------------

changing the Sole Manager, including upon sale of Laramie’s Units unless the
successor Sole Manager is an experienced oil and gas operator with a minimum net
worth of $500 million;

requiring the Members to make any Capital Contributions in addition to those
required under Article III;

increasing the amount of the Management Fee;

changing the Company’s principal outside accounting firm;

making any loans to any person outside the ordinary course of business;

within two years of the Closing, taking any action that would reasonably be
expected to affect Delta’s tax attributes (NOLS), as reasonably determined by
the Sole Manager and the Board (which actions prohibited by this Section 5.6(s)
shall include the actions set forth on Schedule 5.6(s) hereto);

taking, or refraining from taking, any action that would result in the Company
not being a partnership for federal or state tax purposes; and

transactions, agreements, contracts and undertakings with any Member’s
Affiliates.

Additional Board Activities.

The Board shall direct the Sole Manager to manage a development drilling and
completion program (the “Development Program”) that shall be subject to review
and approval at each regularly-scheduled quarterly Board meeting commencing with
the initial Board meeting. The Development Program will be funded from the
Company’s cash flow and the Bank Revolving Credit Facility and could be funded
from Additional Contributions. The Board, with majority approval, will have full
discretion at any time to direct the Sole Manager to slow, accelerate, or
temporarily suspend the drilling and completion activity under any or all
components of the Development Program based on the Sole Manager’s forecast of
the Company’s cash flow and revolving credit availability and taking into
consideration the outlook for natural gas prices.

The Company’s quarterly budgets and any quarterly capital expenses for
individual or a group of related items not included in the quarterly budget in
excess of $1,000,000 shall be approved by the Board at a meeting of the Board,
and not by written consent.

Any hedging activities beyond those expressly required by the Bank Revolving
Credit Facility shall be approved by the Board at a meeting by the Board, and
not by written consent.

 

15



--------------------------------------------------------------------------------

Duties.

The Sole Manager, each Board Member and each officer of the Company shall carry
out his or its duties in good faith in a manner reasonably believed to be in the
best interests of the Company. The Sole Manager and each Board Member shall
devote such time to the business and affairs of the Company as he or it may
determine, in his or its reasonable discretion, is necessary for the efficient
carrying on of the Company’s business. To the extent permitted by the Act,
neither the Sole Manager, any Board Member nor any Company officer shall have
any fiduciary duties to the Company, and, subject to the preceding sentence, the
Sole Manager’s, Board Members’ and officers’ duties and liabilities are
restricted by the provisions of this Agreement to the extent that any such
provisions restrict the duties and liabilities of the Sole Manager and officers
otherwise existing at law or in equity.

Notwithstanding anything in this Agreement or in the Act to the contrary, but
subject to Section 5.8(a), a person, in performing his duties and obligations as
a Board Member under this Agreement, shall be entitled to act or omit to act at
the direction of the Member(s) that designated such person to serve on the Board
of Managers, considering only such factors, including the separate interests of
the designating Member(s), as such Board Member or Member(s) choose to consider,
and any action of a Board Member or failure to act, taken or omitted in good
faith reliance on the foregoing provisions shall not, as between the Company and
the other Member(s), on the one hand, and the Board Member or Member(s)
designating such Board Member, on the other hand, constitute a breach of any
duty (including any fiduciary or other similar duty, to the extent such exists
under the Act or any other applicable law, rule or regulation) on the part of
such Board Member or Member(s) to the Company or any other Board Member or
Member of the Company.

The Members (and the Members on behalf of the Company) hereby:

agree that (A) the terms of this Section 5.8, to the extent that they modify or
limit a duty or other obligation, if any, that a Board Member may have to the
Company or any another Member under the Act or other applicable law, rule or
regulation, are reasonable in form, scope and content; and (B) the terms of this
Section shall control to the fullest extent possible if it is in conflict with a
duty, if any, that a Board Member may have to the Company or another Member,
under the Act or any other applicable law, rule or regulation; and

waive any duty or other obligation, if any, that a Member may have to the
Company or another Member, pursuant to the Act or any other applicable law, rule
or regulation, to the extent necessary to give effect to the terms of this
Section 5.8.

The Members, on behalf of the Company, acknowledge, affirm and agree that
(i) the Members would not be willing to make an investment in the Company, and
no person designated by any of the Members to serve on the Board of Managers
would be willing to so serve, in the absence of this Section 5.8, and (ii) they
have reviewed and understand the provisions of §§18-1101(b) and (c) of the Act.

Reliance by Third Parties. No third party dealing with the Company shall be
required to ascertain whether the Sole Manager or any Company officer or any
person expressly authorized by the Sole Manager is acting in accordance with the
provisions of this Agreement.

 

16



--------------------------------------------------------------------------------

All third parties may rely on a document executed by the Sole Manager or by any
Company officer or by any person authorized in writing by the Sole Manager as
binding on the Company. The foregoing provisions shall not apply to third
parties who are Affiliates or family members of any such Person executing any
such document. If the Sole Manager or any Member, officer or other Person acts
without authority, such action shall not be binding on the Company and such
Person shall be liable to the Members for any damages arising out of its
unauthorized actions.

Resignation. The Sole Manager may resign, in its sole discretion, at any time.
In addition, the Sole Manager shall be deemed to have resigned as the Sole
Manager upon his or its Bankruptcy.

Removal. The Sole Manager may not be removed as the Sole Manager except as set
forth in the Management Services Agreement.

Vacancies. Vacancies in the position of Sole Manager occurring for any reason
shall be filled by the affirmative vote of all of the Members, notwithstanding
any lesser voting requirement set forth in this Agreement. If a Person that is
both a Sole Manager and a Member resigns as the Sole Manager, such Person shall
continue to be a Member in the Company notwithstanding ceasing service as the
Sole Manager.

Information Relating to the Company. Upon request, the Sole Manager shall supply
to a Member any information required to be available to the Members under the
Act.

Exculpation and Indemnification; Litigation.

In carrying out their respective duties hereunder, the Sole Manager, the Board
Members and the Company officers shall not be liable to the Company nor to any
Member for their good faith actions, or failure to act, nor for any errors of
judgment, nor for any act or omission believed in good faith to be within the
scope of authority conferred by this Agreement, but shall be liable for fraud,
willful misconduct or gross negligence in the performance of their respective
duties under this Agreement.

To the extent the Sole Manager, Board Members or the Company officers have
duties (including fiduciary duties) and liabilities relating thereto to the
Company or to any Member, the Sole Manager, Board Members or the officers acting
under this Agreement shall not be liable to the Company or to any Member for
such Person’s good faith reliance on the provisions of this Agreement, the
records of the Company, and such information, opinions, reports or statements
presented to the Company by any of the Company’s other officers or employees, or
by any other Person as to matters such Sole Manager or any such officer
reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company. The preceding sentence shall in no way limit any Person’s right to rely
on information to the extent provided in Section 18-406 of the Act. No Sole
Manager, Board Member or officer of the Company, or any combination of the
foregoing, shall be personally liable under any judgment of a court, or in any
other manner, for any debt, obligation or liability of the Company, whether that
liability or obligation arises in contract, tort or otherwise, solely by reason
of being a Sole Manager or officer of the Company or any combination of the
foregoing.

 

17



--------------------------------------------------------------------------------

Subject to the limitations of the Act, the Company shall indemnify, defend, save
and hold harmless the Sole Manager, the Board Members and the Company officers
from and against third party claims arising as a result of any act or omission
of the Sole Manager, such Board Members or any such officer believed in good
faith to be within the scope of authority conferred in accordance with this
Agreement, except for fraud, willful misconduct, gross negligence or a finding
of liability to the Company. In all cases, indemnification shall be provided
only out of and to the extent of the net assets of the Company and no Member
shall have any personal liability whatsoever on account thereof. Notwithstanding
the foregoing, the Company’s indemnification of the Sole Manager, Board members
and Company officers as to third party claims shall be only with respect to such
loss, liability or damage that is not otherwise compensated by insurance carried
for the benefit of the Company.

The Sole Manager has the right to control the defense of any litigation or other
government proceeding in which the Company is involved. The Sole Manager shall
promptly provide to either Member any information regarding any such litigation
or proceeding such Member may reasonably request, at the expense of such Member,
and shall reasonably cooperate with the Members in connection with the defense
of any such litigation or proceeding.

The Company shall reimburse the reasonable expenses of any Member, Sole Manager,
Board Member, officer or any of their officers or employees that are required to
appear as a witness in litigation or any other government proceeding because of
or relating to their service to or relationship with the Company.

The Company shall purchase and maintain (i) a directors’ and officers’ insurance
policy covering the Board Members and others serving at the request of the
Company, its Sole Manager or its Board; (ii) property and casualty insurance for
the Company’s assets; and (iii) liability insurance at coverage levels as set
forth in Schedule 5.14(f).

If any provision of this Section 5.14 (or any portion thereof) or the
application of any such provision (or any portion thereof) to any Person or
circumstance shall be held invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the Company’s indemnification and exculpation to all other Persons and
circumstances to the greatest extent permissible by Law or the enforceability of
such provision in any other jurisdiction.

Officers.

The Sole Manager may, from time to time, designate two individuals to be
officers of the Company, (i) the Chairman and Chief Executive Officer, and
(ii) the President and Chief Financial Officer. Any officers designated pursuant
to this Section 5.15 shall have such titles and authority and perform such
duties as the Sole Manager may, from time to time, delegate to them.

Any officer may resign at any time by giving written notice thereof to the Sole
Manager. Any officer may be removed, either with or without cause, by the Sole
Manager whenever in its judgment the best interests of the Company will be
served thereby; provided, however, that such removal shall be without prejudice
to the contract rights, if any, of the Person so removed. Designation of an
officer shall not, by itself, create contract rights.

 

18



--------------------------------------------------------------------------------

Management Fee. The services of the Sole Manager shall be compensated from
Available Cash prior to the making of any distributions to the Members
hereunder, and shall consist of the payments, compensation and reimbursements
set forth in the Management Services Agreement, dated as of the Effective Date,
between the Company and the Sole Manager, including the Management Fee (as
defined in the Management Services Agreement). The Company shall pay directly
its employees and contractors and all invoices when due for lease operating
expenses, capital expenditures, royalties, ad valorem taxes, severance payments,
sales taxes, and other operational expenses as set forth in the Management
Services Agreement.

Company Opportunities; Conflicts.

No Member shall have any ownership in Company property in such Member’s
individual name.

No Member, and no Controlled Affiliate of a Member, shall separately own any oil
and gas or real estate assets within the AMI, except as provided in this
Section 5.17.

The Sole Manager, Board Members or any Member, on behalf of the Company (a
“Proposing Member”), may analyze, review and investigate any opportunity for the
acquisition of (7) interests in acquisition, leasing, exploration or development
of oil and gas assets within the AMI, and (8) equity interests in any Person
that, directly or indirectly, owns or engages in any of the foregoing (any such
opportunities, a “Company Opportunity”); provided, however, that except as
provided in this Section 5.17, no Member nor any Affiliate of a Member shall
directly or indirectly through any other Person acquire or undertake, or compete
with the Company for the acquisition of (or assist any third party in any such
acquisition, undertaking or competition), any Company Opportunity until such
Company Opportunity has been voted upon and rejected by the Board. The Proposing
Member shall present relevant details regarding the Company Opportunity
(including a narrative description, financial projections to the extent
available, a financing plan and other information deemed necessary to allow a
diligent review), and the Board shall promptly vote about the Company
Opportunity, with a unanimous vote of the Board (other than Board Members
representing the Proposing Member) determining whether the Company will take the
Company Opportunity. Failure of the Board to take action on a Company
Opportunity within 20 days after presentation of the relevant details to the
Board shall be deemed rejection of such Company Opportunity. By the end of such
20-day period, the non-Proposing Member shall notify the Proposing Member and
the Company in writing as to whether or not it desires the Company to pursue the
Company Opportunity. If the non-Proposing Member indicates in such notice that
it desires the Company to pursue the Company Opportunity, such Company
Opportunity will be deemed to be accepted by the Board. Any failure to provide
such notice shall be deemed to be a rejection of such Company Opportunity. Upon
rejection of a Company Opportunity, the Proposing Member shall be permitted to
pursue such Company Opportunity for its own account.

The Board will consider the related Capital Contributions associated with the
Company Opportunity, and the Members shall be required to make the associated
Capital

 

19



--------------------------------------------------------------------------------

Contributions for any Company Opportunity approved by the Board. Notwithstanding
the foregoing, nothing in this Section 5.17 shall prevent any Member from
pursuing opportunities outside the AMI, or (ii) is intended to restrict any
Board Member or, subject to Sections 5.17(b) and (c), the Board Member’s
Affiliates (other than the Members) from pursuing an opportunity.

Other Investments of Investor Parties; Waiver of Conflicts of Interest.

Subject to the provisions of Section 5.17, each Member acknowledges and affirms
that the members of Laramie and the stockholders of Delta (the “Investor
Parties”):

(A) have participated (directly or indirectly) and will continue to participate
(directly or indirectly) in venture capital and other direct investments in
corporations, joint ventures, limited liability companies and other entities
(“Other Investments”), including Other Investments engaged in various aspects of
the U.S. and Canadian “upstream” and “midstream” oil and gas business that may,
are or will be competitive with the Company’s business or that could be suitable
for the Company, (B) have interests in, participate with, aid and maintain seats
on the board of directors or similar governing bodies of, Other Investments, and
(C) may develop or become aware of business opportunities for Other Investments;
and

may or will, as a result of or arising from the matters referenced in clause
(i) above, the nature of the Investor Parties’ businesses and other factors,
have conflicts of interest or potential conflicts of interest.

Subject to the provisions of Section 5.17, the Members, and the Members on
behalf of the Company expressly (x) waive any such conflicts of interest or
potential conflicts of interest and agree that no Investor Party shall have any
liability to any Member or any Affiliate thereof, or the Company with respect to
such conflicts of interest or potential conflicts of interest and
(y) acknowledge and agree that the Investor Parties and their respective
representatives will not have any duty to disclose to the Company, any other
Member, the Sole Manager or the Board of Managers any such business
opportunities, whether or not competitive with the Company’s business and
whether or not the Company might be interested in such business opportunity for
itself; provided, however, that the foregoing shall not be construed to permit
any breach of Section 14.3. The Members (and the Members on behalf of the
Company) also acknowledge that the Investor Parties and their representatives
have duties not to disclose confidential information of or related to the Other
Investments.

The Members (and the Members on behalf of the Company) hereby:

agree that (A) the terms of this Section 5.18, to the extent that they modify or
limit any duty of loyalty or other similar obligation, if any, that an Investor
Party may have to the Company or another Member under the Act or other
applicable law, rule or regulation, are reasonable in form, scope and content;
and (B) the terms of this Section 5.18 shall control to the fullest extent
possible if it is in conflict with any duty of loyalty or similar obligation, if
any, that an Investor Party may have to the Company or another Member, the Act
or any other applicable law, rule or regulation; and

 

20



--------------------------------------------------------------------------------

waive any duty of loyalty or other similar obligation, if any, that an Investor
Party may have to the Company or another Member, pursuant to the Act or any
other applicable law, rule or regulation, to the extent necessary to give effect
to the terms of this Section 5.18.

Whenever in this Agreement a Member or any representative thereof is permitted
or required to make a decision (a) in its “sole discretion” or “discretion” or
under a grant of similar authority or latitude, the Member shall be entitled to
consider only such interests and factors as it desires, including its own
interests, and shall have no duty or obligation to give any consideration to any
interests of or factors affecting the Company or any other Member, or (b) in its
“good faith” or under another expressed standard, a Member shall act under such
express standard and shall not be subject to any other or different standard
imposed by this Agreement or any other agreement contemplated herein or by
relevant provisions of law or in equity or otherwise. Nothing in this
Section 5.18(d) shall limit the duties provided for in Section 5.8(a).

The Members, individually and on behalf of the Company, acknowledge, affirm and
agree that (i) the approval of Laramie or Delta entering into this Agreement by
the applicable Investor Parties is of material benefit to the Company and the
Members, and that the Investor Parties would not be willing to approve Laramie
and Delta’s Capital Contributions to the Company, without the benefit of this
Section 5.18 and the agreement of the Members thereto; and (ii) they have
reviewed and understand the provisions of §§18-1101(b) and (c) of the Act.

Employees. The Company shall at all times maintain employees that perform
substantial management and operational functions apart from those activities
performed by any independent contractors hired by the Company. Without limiting
the foregoing, the Company shall at all times employ (as employees and not as
independent contractors), not less than two production managers, two field
superintendents and two field pumpers (to be increased to four field pumpers
within 120 days of Closing), and employees of the Company shall perform and/or
supervise the performance of, the following services: (a) all labor and
associated costs of field employees and contractors engaged in 100% of the
Company’s hydrocarbon production, well workovers, well equipment maintenance,
road, pad and pipeline construction, and operations, (b) all third party
provided well workover services and procurement of equipment and materials,
(c) all day-to-day oil and gas field operations, (d) all direct supervision of
field employees, contract labor, or third party contractors engaged in well
workovers, well equipment maintenance, road, pad, pipeline construction and
day-to-day oil and gas field operations, (e) direct supervision of surface ranch
managers, (e) all on-site procurement services, and (f) other incidental
services.

MEMBERS

Limited Liability. The liability of each Member shall be limited as provided by
the Act. Except as permitted under this Agreement, a Member shall take no part
in the control, management, direction or operation of the affairs of the
Company, and shall have no power to bind the Company in their capacity as
Members.

No State-Law Partnership. The Members intend that the Company not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member,

 

21



--------------------------------------------------------------------------------

member of the Board or Sole Manager be a partner or joint venturer of any other
Member or the Sole Manager, for any purposes other than federal and state tax
purposes, and this Agreement may not be construed to suggest otherwise. Except
as otherwise required by the Act, other applicable Law, and this Agreement, no
Member shall have any fiduciary duty to any other Member.

Tax Matters Partner.

The Sole Manager is hereby designated as the initial “tax matters partner” as
such term is defined in section 6231(a)(7) of the Code. The appointment of any
successor tax matters partner shall be approved by the Members. Subject to the
provisions hereof, the tax matters partner is authorized and required to
represent the Company in connection with all examinations of the Company’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Company funds for professional services and costs
associated therewith. Notwithstanding the foregoing, the tax matters partner
shall promptly notify all Members of the commencement of any audit,
investigation or other proceeding concerning the tax treatment of Company tax
items and shall keep all Members promptly and completely informed of such
proceedings. The Sole Manager shall not enter into any settlement agreement of a
tax controversy that adversely affects a Member without that Member’s prior
written consent.

The Sole Manager, as the tax matters partner, shall make or cause to be made all
available elections as required by the Code and the Treasury Regulations to
cause the Company to be classified as a partnership for federal income tax
purposes.

DISTRIBUTIONS TO THE MEMBERS

Non-Liquidating Distributions. The Company shall distribute Available Cash to
the Members in proportion to their respective Sharing Ratios on a periodic
(which shall be not less than annual) basis and in amounts approved by the
Board.

Liquidating Distributions. Subject to Section 10.2(b), all distributions made in
connection with the sale or exchange of all or substantially all of the
Company’s assets and all distributions made in connection with the liquidation
of the Company shall be made to the Members in accordance with their respective
Capital Account balances at the time of distribution after taking into account
all allocations of Profit and Loss pursuant to Article VIII. The Management
Services Agreement will terminate upon the dissolution of the Company, and
during the winding up of the Company’s Business, the Sole Manager as liquidator
of the Company (or any other party acting as liquidator) shall be reimbursed for
its actual accounting, legal and supervisory costs related to the winding up and
liquidation of the Company’s Business and assets in lieu of receiving the
Management Fee (as defined in the Management Services Agreement).

Distributions in Kind. During the existence of the Company, no Member shall be
entitled or required to receive as distributions from the Company any Company
asset other than money. In-kind distributions of assets in connection with the
dissolution and winding-up of the Company shall be governed by Article XII.

 

22



--------------------------------------------------------------------------------

ALLOCATION OF PROFITS AND LOSSES

In General.

This Article provides for the allocation among the Members of Profit and Loss
for purposes of crediting and debiting the Capital Accounts of the Members.
Article IX provides for the allocation among the Members of taxable income and
tax losses.

Except as provided in Section 8.2, all Profits and Losses shall be allocated
among the Members in accordance with their respective Sharing Ratios.

Regulatory Allocations and Other Allocation Rules. Notwithstanding Sections 8.1
and 8.3:

Loss Limitation. The Losses allocated pursuant to Section 8.1 shall not exceed
the maximum amount of Losses that can be so allocated without causing such
Member to have an Adjusted Capital Account Deficit at the end of any fiscal
year. In the event some but not all of the Members would have Adjusted Capital
Account Deficits as a consequence of an allocation of Losses pursuant to
Section 8.1, the limitation set forth in this Section 8.2(a) shall be applied on
a Member by Member basis so as to allocate the maximum permissible Losses to
each Member under section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations. All
Losses in excess of the limitations set forth in this Section 8.2(a) shall be
allocated to the Members in proportion to their Sharing Ratios. This
Section 8.2(a) shall be interpreted consistently with the loss limitation
provisions of Treasury Regulations § 1.704-1(b)(2)(ii)(d).

Minimum Gain Chargeback. Except as otherwise provided in Treasury Regulations §
1.704-2(f), if there is a net decrease in partnership minimum gain (as defined
in Treasury Regulations §§ 1.704-2(b)(2) and 1.704-2(d)(1)) during any fiscal
year, each Member shall be specially allocated items of Company income and gain
for such fiscal year (and, if necessary, subsequent fiscal years) in an amount
and in the manner required by Treasury Regulations §§ 1.704-2(f) and
1.704-2(j)(2). This Section 8.2(b) shall be interpreted consistently with the
“minimum gain” provisions of Treasury Regulations § 1.704-2 related to
nonrecourse liabilities (as defined in Treasury Regulations § 1.704-2(b)(3)).

Member Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulation § 1.704-2(i)(4), if there is a net decrease in partner nonrecourse
debt minimum gain (as defined in Treasury Regulations §§ 1.704-2(i)(2) and
1.704-2(i)(3)) attributable to partner nonrecourse debt (as defined in Treasury
Regulations § 1.704-2(b)(4)) during any fiscal year, each Member who has a share
of the partner nonrecourse debt minimum gain attributable to such Member’s
partner nonrecourse debt, determined in accordance with Treasury Regulations §
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such fiscal year (and, if necessary, subsequent fiscal years) in an amount and
in the manner required by Treasury Regulations §§ 1.704-2(i)(4) and
1.704-2(j)(2). This Section 8.2(c) shall be interpreted consistently with the
“minimum gain” provisions of Treasury Regulations § 1.704-2 related to partner
nonrecourse liabilities (as defined in Treasury Regulations § 1.704-2(b)(4)).

 

23



--------------------------------------------------------------------------------

Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations §§
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6),
items of Company income and gain shall be specially allocated to such Member in
an amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations, the Adjusted Capital Account Deficit, if any, of such
Member as quickly as possible. This Section 8.2(d) shall be interpreted
consistently with the “qualified income offset” provisions of Treasury
Regulations § 1.704-1(b)(2)(ii)(d).

Nonrecourse Deductions. Any non-recourse deduction (as defined in Treasury
Regulations § 1.704-2(b)(1)) for any fiscal year shall be allocated to the
Members in proportion to their respective Sharing Ratios.

Member Nonrecourse Deductions. Any partner nonrecourse deductions (as defined in
Treasury Regulations §§ 1.704-2(i)(1) and 1.704-2(i)(2)) for any fiscal year
shall be specially allocated to the Member who bears the economic risk of loss
with respect to the partner nonrecourse debt (as defined in Treasury Regulations
§ 1.704-2(b)(4)) to which such Member nonrecourse deductions are attributable in
accordance with Treasury Regulations § 1.704-2(i)(1).

Section 754 Adjustments. To the extent an adjustment to the adjusted tax basis
of any Company asset is required pursuant to Code section 732(d), Code section
734(b) or Code section 743(b), the Capital Accounts of the Members shall be
adjusted pursuant to Treasury Regulations § 1.704-1(b)(2)(iv)(m).

Other. Any other allocation required by Treasury Regulations under
Section 704(b) that is not in accordance with the parties’ Sharing Ratios shall
be treated as a Regulatory Allocation under this Section 8.2.

Curative Allocations. The allocations under Sections 8.2(a) through 8.2(h) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss or deduction pursuant to this Article VIII. Therefore,
notwithstanding any other provision this Article VIII (other than the Regulatory
Allocations), the Company shall make such offsetting special allocations of
Company income, gain, loss or deduction in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Member’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not part
of this Agreement and all Company items were allocated pursuant to Section 8.1.
In exercising its reasonable discretion under this Section 8.2(i), the Sole
Manager shall take into account future Regulatory Allocations under
Sections 8.2(a) through 8.2(h) that are likely to offset other Regulatory
Allocations previously made.

 

24



--------------------------------------------------------------------------------

Allocations With Respect to Oil and Gas Properties.

The Simulated Basis of each Oil and Gas Property shall be allocated to the
Members in accordance with their respective Sharing Ratios. Adjusted tax basis
shall, subject to any allocations made in connection with Code section 704(c),
be allocated in the same manner.

Pursuant to Treasury Regulation Section 1.704-1(b)(4)(v), the amount realized
for federal income tax purposes on the disposition of any Oil and Gas Property
of the Company shall, except to the extent such allocation is made in connection
with Code section 704(c), be allocated (i) first to the Members in an amount
equal to the remaining Simulated Basis of such property in the same proportions
as the Simulated Basis of such property was allocated to the Members, and
(ii) any remaining amount realized shall be allocated to the Members in a manner
consistent with the manner in which Profits are allocated pursuant to
Section 8.1.

Simulated Depletion shall be allocated to the Members pro rata in proportion to
their share of Simulated Basis.

The provisions of this Section 8.2(i) and the other provisions of this Article
VIII relating to allocations under Code section 613A(c)(7)(D) are intended to
comply with Treasury Regulations §§ 1.704-1(b)(2)(iv)(k) and 1.704-1(b)(4)(v)
and shall be interpreted and applied in a manner consistent with such Treasury
Regulations.

Other Allocation Rules.

Subject to Section 10.3, Profits, Losses, and any other items allocable to any
period shall be determined on a daily, monthly, or other basis, as reasonably
determined by the Sole Manager using any permissible method under Code section
706 and the Regulations thereunder.

Solely for purposes of determining a Member’s proportionate share of the “excess
nonrecourse liabilities” of the Company within the meaning of Treasury
Regulations § 1.752 3(a)(3), the Members’ interests in Profits shall be their
Sharing Ratios.

To the extent permitted by Treasury Regulations § 1.704-2(h)(3), the Company
shall treat distributions of Available Cash as having been made from the
proceeds of a nonrecourse liability (as defined in Treasury Regulations §
1.704-2(b)(3)) or a partner nonrecourse debt (as defined in Treasury Regulations
§ 1.704-2(b)(4)) only to the extent that such distributions would not cause or
increase an Adjusted Capital Account Deficit for any Member.

ALLOCATION OF TAXABLE INCOME AND TAX LOSSES

Allocation of Taxable Income and Tax Losses. Except as provided in Sections 9.2
and 9.3, each item of income, gain, loss and deduction of the Company for
federal income tax purposes shall be allocated among the Members in the same
manner as such item is allocated for book purposes under Article VIII.

 

25



--------------------------------------------------------------------------------

Allocation of Section 704(c) Items. The Members recognize that with respect to
property contributed to the Company by a Member and with respect to property
revalued in accordance with Treasury Regulations § 1.704-1(b)(2)(iv)(f)
(referred to as “Adjusted Properties”), there will be a difference between the
agreed values or Carrying Values, as the case may be, of such property at the
time of contribution or revaluation, as the case may be, and the adjusted tax
basis of such property at that time. All items of tax depreciation, cost
recovery, depletion, amortization and gain or loss with respect to such
contributed properties and Adjusted Properties shall be allocated among the
Members to take into account the book tax disparities with respect to such
properties in accordance with the method selected by the Sole Manager and the
provisions of sections 704(b) and 704(c) of the Code and Treasury Regulations §
1.704-3. Any gain or loss attributable to a contributed property or an Adjusted
Property (exclusive of gain or loss allocated to eliminate such book tax
disparities under the immediately preceding sentence) shall be allocated in the
same manner as such gain or loss would be allocated for book purposes under
Article VIII.

Integration with Section 754 Election. All items of income, gain, loss,
deduction and credits recognized by the Company for federal income tax purposes
and allocated to the Members in accordance with the provisions hereof and all
basis allocations to the Members shall be determined without regard to any
election under section 754 of the Code that may be made by the Company;
provided, however, such allocations, once made, shall be adjusted as necessary
or appropriate to take into account the adjustments permitted by sections 734
and 743 of the Code.

Allocation of Tax Credits. The tax credits, if any, with respect to the
Company’s property or operations shall be allocated among the Members in
accordance with Treasury Regulations § 1.704-1(b)(4)(ii).

ACCOUNTING AND REPORTING

Books. The Sole Manager shall cause the Company to maintain complete and
accurate books of account of the Company’s affairs at the principal office of
the Company. The Company’s books shall be kept in accordance with generally
accepted accounting principles, consistently applied, and on an accrual basis
method of accounting. Subject to the requirements of applicable Law, the fiscal
year of the Company shall end on December 31 of each year.

Capital Accounts; Tax Elections.

The Sole Manager shall cause the Company to maintain a separate capital account
for each Member for income tax purposes and such other Member accounts as may be
necessary or desirable to comply with the requirements of applicable Law
(“Capital Accounts”). Each Member’s Capital Account shall be maintained in
accordance with the provisions of Treasury Regulations § 1.704-1(b)(2)(iv).

Consistent with and as permitted in the provisions of Treasury Regulations
§ 1.704-1(b)(2)(iv)(f), the Capital Accounts of all Members and the Carrying
Values of all Company properties may (as reasonably determined by the Sole
Manager) be adjusted upwards or downwards to reflect any unrealized gain or
unrealized loss with respect to such Company

 

26



--------------------------------------------------------------------------------

property (as if such unrealized gain or unrealized loss had been recognized upon
an actual sale of such property for the amount of its fair market value
immediately prior to the event giving rise to revaluation under this
Section 10.2(b), and had been allocated among the Members pursuant to Article
VIII). In determining such unrealized gain or unrealized loss, the fair market
value of Company properties as of the date of determination shall be reasonably
determined by the Sole Manager.

A transferee of a Company interest shall succeed to the Capital Account
attributable to the Company interest Transferred, except that if the Transfer
causes a termination of the Company under section 708(b)(1)(B) of the Code,
Treasury Regulations § 1.708-1(b) shall apply.

The Sole Manager may make such tax elections on behalf of the Company and the
Members as the Sole Manager shall determine in its reasonable discretion.

Transfers During Year. The allocation of Profits and Losses under Article VIII
between a Member who Transfers part or all of its interest in the Company during
the Company’s accounting year and his transferee, or to a Member whose Sharing
Ratio varies during the course of the Company’s accounting year, shall be based
on an interim closing of the Company’s books pursuant to Treasury Regulation §
1.706-1(c) to the extent consistent with the Code.

Reports. The Sole Manager shall cause the Company to deliver to the Members the
following financial statements and reports at the times indicated below:

Monthly, within 30 days after the end of each calendar month, a written report
to each Member which shall include (9) a balance sheet as of the last day of
such calendar month, (10) a statement of income and a statement of cash flows
for such calendar month, and (11) a report of drilling and completion activities
for the prior calendar month;

Monthly, within 30 days after the end of each calendar month, a comparison of
budgeted amounts for such prior calendar month to the actual results of
operations for such prior calendar month, with a written explanation of any
material variances;

Quarterly, within 30 days after the end of each calendar quarter, a written
report to each Member which shall include (12) a balance sheet as of the last
day of such calendar quarter, (13) a statement of income and a statement of cash
flows for such calendar quarter, and (14) a report of drilling and completion
activities for the prior calendar quarter;

Quarterly, within 30 days after the end of each calendar quarter, a comparison
of budgeted amounts for such prior calendar quarter to the actual results of
operations for such calendar quarter, with a written explanation of any material
variances;

Within 60 days after the end of each fiscal year of the Company, a copy of
financial statements of the Company prepared in accordance with generally
acceptable accounting principles and audited by the Independent Accountant,
together with an audit report prepared by the Independent Accountant with
respect to such financial statements;

 

27



--------------------------------------------------------------------------------

Within 60 days after the end of each fiscal year of the Company, a third party
engineering report regarding the proved reserves of the Company prepared by the
Independent Petroleum Engineer; and

Within 75 days after the end of each fiscal year of the Company, the applicable
Member’s K-1, necessary to allow such Member to file its own income tax return
for the preceding year.

Except as otherwise required by the Act or this Agreement, the Sole Manager
shall not be required to deliver to any Member any other reports, audits or
financial statements. The Sole Manager shall file all required state and federal
tax returns when due.

Section 754 Election. If requested by a Member, the Company shall make the
election provided for under section 754 of the Code. Any cost incurred by the
Company in implementing such election at the request of any Member shall be
promptly reimbursed to the Company by the requesting Member.

TRANSFER OF MEMBER’S INTEREST

Restrictions on Transfers and Liens. No Member shall Transfer or create a Lien
on all or any portion of its Units except as permitted by this Article XI. Any
attempted Transfer of, or creation of a Lien on, any portion of Units not in
accordance with the terms of this Article XI shall be null and void and of no
legal effect.

Permitted Transfers and Liens. Any Transfers and Liens permitted under this
Section 11.2 shall also be subject to the other provisions of this Article XI.
Only the following Transfers and Liens shall be permitted:

A Member may Transfer (i) all, but not less than all, of its Units, so long as
all Units are transferred to one Person or (ii) any of its Units if unanimous
consent of the non-transferring Members is obtained; and

A Member shall be entitled to create a Lien on all or any portion of its Units
only as required or permitted by the Bank Revolving Credit Facility or, with
respect to Delta’s Units, as required by the Delayed Draw Term Loan Credit
Agreement dated as of the date hereof between Delta and certain other parties
thereto, as amended, restated or refinanced from time to time; provided however,
that any Transfer of a Membership Interest or any interest therein (whether
voluntary or involuntary (including any Transfer in foreclosure)) to or by the
beneficiary of such Lien shall be subject to the provisions of this Article XI.

Sale Participation Rights.

Except as provided in Section 11.2(b), no Member (a “Tagged Member”) may
Transfer all or a majority of its Units to any Proposed Purchaser, unless the
Tagged Member has received a bona fide written offer from the Proposed
Purchaser, and the Tagged Member first provides a written offer notice (a
“Tag-Along Notice”) to the other Members (the “Tagging Members”) stating that
the Tagged Member desires to Transfer all or a majority of its Units,

 

28



--------------------------------------------------------------------------------

designating the specific portion of the Units (the “Offered Interest”) that the
Tagged Member desires to Transfer and specifying the proposed purchase price
(the “Offered Price”) and all of the other material terms and conditions of the
proposed Transfer of the Offered Interest to the Proposed Purchaser (the
“Offered Terms”), and attaching a copy of the offer.

Each Tagging Member shall have the right, but not the obligation, for a period
of 20 Business Days after receipt of the Offer Notice, to elect to participate
in the sale of the Offered Interest. Any such election shall be made by
providing written notice of such election to the Tagged Member within such
20-Business Day period. If one or more Tagging Members elect to participate in
the proposed sale of the Offered Interest under this Section 11.3, the Tagged
Member shall allocate the Units included in the proposed sale among the Units of
the Tagged Member and the electing Tagging Members, pro rata in proportion to
their respective Sharing Ratios, with such sale otherwise on the Offered Terms.
Any such sale shall be consummated within 90 days following the expiration of
the 20-Business Day election period described above. The Tagged Member shall
keep the electing Tagging Members advised regarding the timing of any such sale.
The electing Tagging Member shall not be required to accept any terms,
conditions, agreements or undertakings in connection with any such sale other
than those described in the Offer Notice. If the Tagged Member does not sell the
Offered Interest to the Proposed Purchaser within such 90-day period, the Tagged
Member shall again afford the Tagging Members the participation rights set forth
in this Section 11.3 with respect to any offer to sell, assign or dispose of all
or any portion of the Offered Interest or any other Units held by the Tagged
Member.

In the event the holders (“Equity Owners”) of equity interests in a Member
(“Member Equity Interests”) seek to Transfer all or substantially all of the
Member Equity Interests in such Member, the foregoing Sections 11.3(a) and
(b) shall apply, mutatis mutandis, as if such Equity Owners were the Tagged
Member seeking to Transfer Units, and the Equity Owners in the other Member were
the Tagging Members. Any Transfer by an Equity Owner in violation of the
foregoing shall be deemed a breach of this Agreement by the Member in which such
Equity Owner holds Member Equity Interests.

Forced Sale Right. Except as otherwise provided in Section 11.2, if a Dragging
Member desires to Transfer all, but not less than all, of the Units of the
Dragging Member in connection with a Transfer for cash not less than two years
after the Effective Date to an unaffiliated third party Proposed Purchaser in a
transaction where no additional material benefits are received by the Dragging
Member in connection therewith and that is contingent on the Transfer of all of
the Membership Interests held by any Dragged Members, the Dragging Member may
deliver a notice (a “Drag-Along Notice”) to the Dragged Members setting forth
the Units to be Transferred, the proposed purchase price for such Units and the
other material terms of the Transfer to the Proposed Purchaser, and attaching a
copy of any agreements or written offers from the Proposed Purchaser setting
forth the terms of the Transfer. After the receipt of a Drag-Along Notice, the
Dragged Members shall be obligated to Transfer all of its Units to the Proposed
Purchaser upon the terms and conditions set forth in the Drag-Along Notice;
provided, however, that v) the terms and conditions set forth in the Drag-Along
Notice shall apply to the Units to be Transferred by the Dragging Member, vi)
the purchase price for all Units sold to the Proposed Purchaser shall be
allocated among all of the Members selling their Units pro rata in accordance
with the number of Units included in the sale, and vii) the closing of the
purchase

 

29



--------------------------------------------------------------------------------

and sale occurs shall occur within 180 days after the delivery of the Drag-Along
Notice. In the event the Equity Owners in Laramie or any successor to Laramie’s
interests (“Laramie Equity Owners”) desire to Transfer all, but not less than
all, of their Member Equity Interests in a Transfer for cash not less than two
years after the Effective Date to an unaffiliated third party Proposed Purchaser
that is contingent on the Transfer of all of the Member Equity Interests held by
the Equity Owners in the other Member, the foregoing shall apply, mutatis
mutandis, as if such Laramie Equity Owners were the Dragging Member seeking to
Transfer Units, and the Equity Owners in the other Member were the Dragged
Members. Any violation of the foregoing by an Equity Owner shall be deemed a
breach of this Agreement by the Member in which such Equity Owner holds
Membership Equity Interests.

Substitution of a Member.

A transferee of Units who satisfies the requirements of Sections 11.6 and 11.7
to become a Member shall succeed to all of the rights and interest of its
transferor in the Company. A transferee of a Member who does not satisfy such
conditions shall not have any right to vote, shall be entitled only to the
distributions to which its transferor otherwise would have been entitled and
shall have no other right to participate in the management of the business and
affairs of the Company or to become a Member, and the approval of such
transferee shall not be required for any Major Decision.

If a Member shall be dissolved, merged or consolidated, its successor in
interest shall have the same obligations and rights to profits or other
compensation that such Member would have had if it had not been dissolved,
merged or consolidated, except that the representative or successor shall not
become a substituted Member without satisfying the conditions of Sections 11.6
and 11.7. Such a successor in interest who satisfies those conditions shall
succeed to all of the rights and interests of its predecessor. A successor in
interest who does not satisfy those conditions shall not have any right to vote,
shall be entitled only to the distributions to which its predecessor otherwise
would have been entitled and shall have no right to participate in the
management of the business and affairs of the Company or to become a Member, and
the approval of such transferee shall not be required for any Major Decision.

No Transfer of any interest in the Company otherwise permitted under this
Agreement shall be effective for any purpose whatsoever until the transferee
shall have assumed the transferor’s obligations to the extent of the interest
Transferred, and shall have agreed to be bound by all the terms and conditions
hereof, by written instrument, duly acknowledged, in form and substance
reasonably satisfactory to the Sole Manager. Without limiting the foregoing, any
transferee that has not become a substituted Member shall nonetheless be bound
by the provisions of this Article XI with respect to any subsequent Transfer.
Upon admission of the transferee as a substituted Member, the transferor shall
have no further obligations under this Agreement with respect to that portion of
its interest Transferred to the transferee; provided, however, no Member or
former Member shall be released, either in whole or in part, from any liability
of such Member to the Company pursuant to this Agreement or otherwise which has
accrued through the date of such Transfer (whether as the result of a voluntary
or involuntary Transfer) of all or part of such Member’s interest in the Company
unless the Sole Manager and the other Member agrees to any such release.

 

30



--------------------------------------------------------------------------------

Conditions to Substitution. As conditions to its admission as a Member, such
assignee, transferee or successor shall pay all reasonable expenses in
connection with its admission as a substituted Member.

Admission as a Member. No Person shall be admitted to the Company as a Member
until such Person (a) has assumed the obligations of this Agreement and
(b) unless either (i) the Units or part thereof acquired by such Person have
been registered under the Securities Act, and any applicable state securities
laws or (ii) the Sole Manager has received a favorable opinion of the
transferor’s legal counsel or of other legal counsel reasonably acceptable to
the Sole Manager to the effect that the Transfer of the Units to such Person is
exempt from registration under those Laws.

RESIGNATION, DISSOLUTION AND TERMINATION

Resignation. No Member shall have any right to voluntarily resign from the
Company. Notwithstanding the foregoing, a Member shall be deemed to resign from
the Company upon the Bankruptcy of such Member. When a transferee of all or any
portion of Units becomes a substituted Member pursuant to Section 11.5, the
transferring Member shall cease to be a Member with respect to the portion of
the Units so Transferred.

Dissolution. The Company shall be dissolved upon the occurrence of any of the
following:

An event that causes dissolution under this Agreement

The unanimous approval of the Members; or

A decree of judicial dissolution.

A court may declare judicial dissolution if the Company cannot carry out its
business in conformity with its Articles of Organization and this Agreement.

Liquidation. Upon dissolution of the Company, the Sole Manager shall appoint in
writing one or more liquidators (who may be Members or the Sole Manager) who
shall have full authority to wind up the affairs of the Company and to make a
final distribution as provided herein. The liquidator shall continue to operate
the Company properties with all of the power and authority of the Sole Manager.
The steps to be accomplished by the liquidator are as follows:

The liquidator shall pay all of the debts and liabilities of the Company or
otherwise make adequate provision therefor (including, without limitation, the
establishment of a cash escrow fund for contingent liabilities in such amount
and for such term as the liquidator may reasonably determine). The liquidator
shall then, by payment of cash or property (in the case of property, valued as
of the date of termination of the Company at its agreed value, as determined by
unanimous consent of the Members using a reasonable method of valuation),
distribute to the Members such amounts as are required to distribute all
remaining amounts to the Members in accordance with Article VII. For purposes of
this Article XII, a distribution of an

 

31



--------------------------------------------------------------------------------

asset or an undivided interest in an asset in-kind to a Member shall be
considered a distribution of an amount equal to the fair market value of such
asset or undivided interest. Each Member shall have the right to designate
another Person to receive any property that otherwise would be distributed in
kind to that Member pursuant to this Section 12.3.

Any real property distributed to the Members shall be conveyed by special
warranty deed and shall be subject to the operating agreements and all Liens,
contracts and commitments then in effect with respect to such property, which
shall be assumed by the Members receiving such real property.

Except as expressly provided herein, the liquidator shall comply with any
applicable requirements of the Act and all other applicable Laws pertaining to
the winding up of the affairs of the Company and the final distribution of its
assets. Liquidation of the Company shall be completed within the time limits
imposed by Treasury Regulations § 1.704-1(b)(2)(ii) and (g).

The distribution of cash or property to the Members in accordance with the
provisions of this Section 12.3 shall constitute a complete return to the
Members of their respective Capital Contributions and a complete distribution to
the Members of their respective interests in the Company and all Company
property. Notwithstanding any other provision of this Agreement, no Member shall
have any obligation to contribute to the Company, pay to any other Member or pay
to any other Person any deficit balance in such Member’s Capital Account.

To the extent that the allocation provisions of this Agreement do not result in
final Capital Account balances that are in proportion to the Members’ respective
Sharing Ratios, then, beginning in the taxable year that the dissolution of the
Company occurs (or the immediately prior taxable year if the dissolution occurs
no later than the unextended due date for the Company’s federal income tax
return for such prior taxable year) all or a portion of the Company’s gross
income and deductions recognized in such year (regardless of source and
including but not limited to profit or loss or items thereof derived from
Company operations or sales) shall be allocated (to the maximum extent possible)
in a manner that produces such final Capital Accounts.

Certificate of Cancellation. Upon the completion of the distribution of the
Company’s assets as provided in this Article XII, the Company shall be
terminated and the Person acting as liquidator shall file a certificate of
cancellation and shall take such other actions as may be necessary to terminate
the Company.

NOTICES

Method of Notices. All notices required or permitted by this Agreement shall be
in writing and shall be hand delivered or sent by registered or certified mail,
or by facsimile if confirmed by return facsimile, and shall be effective when
personally delivered, or, if mailed, on the date set forth on the receipt of
registered or certified mail, or if sent by facsimile, upon receipt of
confirmation, if to the Members, at their respective addresses set forth on
Exhibit A attached hereto, and if to the Sole Manager, to the following:

Laramie Energy II, LLC

1512 Larimer Street, Suite 1000

Denver, Colorado 80202

Attn: Bruce L. Payne

Fax #: 303-339-4399

Email: bpayne@laramie-energy.com

 

32



--------------------------------------------------------------------------------

Any Member or Sole Manager may give notice from time to time changing its
respective address for that purpose.

Computation of Time. In computing any period of time under this Agreement, the
day of the act, event or default from which the designated period of time begins
to run shall not be included. The last day of the period so computed shall be
included, unless it is a Saturday, Sunday or legal holiday, in which event the
period shall run until the end of the next day which is not a Saturday, Sunday
or legal holiday.

GENERAL PROVISIONS

Amendment. This Agreement may not be amended except by an instrument in writing
signed by all of the Members.

Waiver. Except as otherwise provided herein, rights hereunder may not be waived
except by an instrument in writing signed by the party sought to be charged with
the waiver.

Confidentiality. Each Member, Board Member and the Sole Manager will keep
confidential and not use, reveal, provide or transfer to any third party any
Confidential Information it obtains or has obtained concerning the Company,
except viii) to the extent that disclosure to a third party is required by
applicable Law; ix) information which, at the time of disclosure, is generally
available to the public (other than as a result of a breach of this Agreement or
any other confidentiality agreement to which such Person is a party or of which
it has knowledge), as evidenced by generally available documents or
publications; x) information that was in its possession prior to disclosure (as
evidenced by appropriate written materials) and was not acquired directly or
indirectly from the Company; xi) to the extent disclosure is necessary or
advisable, to its or the Company’s employees, consultants or advisors for the
purpose of carrying out their duties hereunder; xii) to banks or other financial
institutions or agencies or any independent accountants or legal counsel or
investment advisors employed by the Sole Manager (in carrying out its duties on
behalf of the Board or the Company), or any Member, to the extent disclosure is
necessary or advisable: (i) in the case of the Sole Manager, to obtain financing
for the Company or in connection with a sale of the Company’s Assets; and
(ii) in the case of any Member, in connection with a sale of such Member’s Units
in the Company; xiii) to the extent necessary, disclosure to third parties to
enforce this Agreement, xiv) to a Member or Sole Manager or to their respective
Affiliates; provided, however, that in each case of disclosure pursuant to (d),
(e) or (g), the Persons to whom disclosure is made agree to be bound by this
confidentiality provision, or (h) to direct and indirect investors in a Member
in substantially the same manner as information regarding the disclosing
person’s other portfolio investments are shared with such investors. The
obligation of each Member and Sole Manager

 

33



--------------------------------------------------------------------------------

not to disclose Confidential Information except as provided herein shall not be
affected by the termination of this Agreement or the replacement of the Sole
Manager or any Member. Notwithstanding the foregoing or anything to the contrary
in this Agreement, any Member or Sole Manager (and any employee, representative
or agent of such Person) may disclose to any and all Persons, without limitation
of any kind, the tax treatment and tax structure of the transactions provided
for by this Agreement, and all materials of any kind (including opinions or
other tax analysis) that are provided to it relating to such tax treatment and
tax structure, except that (1) tax treatment and tax structure shall not include
the identity of any existing or future Member or Sole Manager, or any of their
respective Affiliates, other than the disclosing party, and (2) this sentence
shall not permit disclosure to the extent that nondisclosure is necessary in
order to comply with applicable Laws, including, without limitation, federal and
state securities Laws.

Public Announcements. Except as required by Law, no Member shall make any press
release or other public announcement or public disclosure relating to this
Agreement, the subject matter of this Agreement or the activities of the Company
without the consent of the Sole Manager and the Members.

Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, excluding its conflicts of laws
rules.

Dispute Resolution; Arbitration.

Each Member and the Sole Manager agree to attempt in good faith to resolve
disputes prior to submitting such disputes to determination by arbitration.
Within five days following delivery of written notice by one party to the other
of a perceived breach or other dispute subject to arbitration, a senior
executive of each Member and the Sole Manager, as applicable, will meet together
in person (or if agreed by both parties, via telephone) to discuss ways to
correct the dispute prior to taking further action.

Each Member and Sole Manager, on its own behalf and on behalf of the Company,
hereby submits all controversies, claims and matters of difference arising under
or relating to this Agreement or the Company to arbitration in accordance with
the provisions and procedures set forth in Schedule 14.6 attached hereto.
Without limiting the generality of the foregoing, the following shall be
considered controversies for this purpose: (i) all questions relating to the
interpretation or breach of this Agreement, (ii) all questions relating to any
representations, negotiations and other proceedings leading to the execution of
this Agreement, the formation of the Company, or the issuance of Units, and
(iii) all questions as to whether the right to arbitrate any such question
exists. Notwithstanding the foregoing, each Member and Sole Manager shall have
the right to seek and obtain such temporary or preliminary injunctive relief
from a court of competent jurisdiction to which it may be entitled pending a
final determination by arbitration of the dispute to which such relief relates.

Any dispute and related dispute resolution shall be subject to the provisions of
Section 14.3 or such other provisions regarding confidentiality as the Members
and the Company may agree.

 

34



--------------------------------------------------------------------------------

Severability. If any provision of this Agreement (or any portion thereof) or the
application of any such provision (or any portion thereof) to any Person or
circumstance shall be held invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of the remaining provisions of this
Agreement or the validity, legality or enforceability of the offending provision
as to any other Person or circumstance or in any other jurisdiction.

Specific Performance. The Members expressly agree that the remedies available at
Law for the breach of any of the obligations of the Parties under this Agreement
are inadequate in view of the complexities and uncertainties in measuring the
actual damages that would be sustained by reason of the failure of a Party to
comply fully with such obligations, and the uniqueness of business arrangement
between the Parties. Accordingly, each of the obligations specified herein shall
be, and is hereby expressly made, enforceable by specific performance.

Headings. Article, Section and other subdivision headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

Entire Agreement; Conflicts. This Agreement, with the Management Services
Agreement and the Contribution Agreement, embodies the entire understanding and
agreement among the parties concerning the Company and supersedes any and all
prior negotiations, understandings or agreements in regard thereto. In the event
of any conflict between this Agreement and the Management Services Agreement or
the Contribution Agreement, the Management Services Agreement or the
Contribution Agreement, as applicable, shall govern.

Transaction Costs. Except as specifically provided in this Agreement, the
Management Service Agreement and the Contribution Agreement, each Member and the
Sole Manager shall bear its own costs and expenses, including costs and expenses
of its agents, representatives, attorneys and accountants, incurred in
connection with the negotiation, drafting, execution, delivery and performance
of this Agreement and the transactions contemplated hereby, including
transactions pursuant to Article XI hereof.

References. References to a Member, Sole Manager, Board Member or Company
officer, including by use of a pronoun, shall be deemed to include masculine,
feminine, singular, plural, individuals, partnerships or corporations where
applicable. References in this Agreement to terms in the singular shall include
the plural and vice versa. The words “include,” “includes” and “including” are
deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of similar import.

U.S. Dollars. References herein to “Dollars” or “$” shall refer to U.S. dollars
and all payments and all calculations of amount hereunder shall be made in
Dollars.

Counterparts. This instrument may be executed in any number of counterparts each
of which shall be considered an original.

Additional Documents. The Members hereto covenant and agree to execute such
additional documents and to perform additional acts as are or may become
necessary or convenient to carry out the purposes of this Agreement.

 

35



--------------------------------------------------------------------------------

No Third Party Beneficiaries. This Agreement is for the sole benefit of the
Members, Board Members and the Sole Manager, and no other Person is intended to
be a beneficiary of this Agreement or shall have any rights hereunder, except
that Company officers shall also have the rights of indemnification and
exculpation under Section 5.14.

[Signatures on next page.]

 

36



--------------------------------------------------------------------------------

The parties have executed this Agreement to be effective as of the Effective
Date.

 

MEMBERS:

LARAMIE ENERGY II, LLC,

a Delaware limited liability company

By:  

/s/ Robert S. Boswell

  Robert S. Boswell   Chairman and Chief Executive Officer

PAR PICEANCE ENERGY EQUITY LLC,

a Delaware limited liability company

By: Par Petroleum Corporation Its: Sole Member By:  

/s/ John T. Young, Jr.

  John T. Young, Jr.   Chief Executive Officer SOLE MANAGER:

LARAMIE ENERGY II, LLC,

a Delaware limited liability company

By:  

/s/ Robert S. Boswell

  Robert S. Boswell   Chairman and Chief Executive Officer

 

37



--------------------------------------------------------------------------------

Exhibit A

Members, Addresses, Units

 

MEMBERS:

  

Initial Capital Contribution

   Units

Laramie Energy II, LLC, a Delaware limited liability company

1512 Larimer Street, Suite 1000

Denver, Colorado 80202

Attn: Bruce L. Payne

Fax #: (303) 339-4399

Email: BPayne@laramie-energy.com

   Laramie Assets    333,333

Par Piceance Energy Equity LLC, a Delaware limited liability company c/o Par
Petroleum Corporation

Address: 370 17th Street,

Suite 4300

Denver, CO 80202

Attn: Chief Executive Officer

Fax #: (303) 298-8251

Email: jyoung@conwaymackenzie.com

   Delta Assets    166,667      

 

      500,000      

 

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Contribution Agreement

(see attached)

 

B-1



--------------------------------------------------------------------------------

Exhibit C

Form of Management Services Agreement

(see attached)

 

C-1



--------------------------------------------------------------------------------

Schedule 5.6(s)

NOL Prohibited Actions

 

•  

Cease engaging in more than an insignificant amount of the Business; provided,
however, the foregoing shall not limit the Board’s and Sole Manager’s authority
pursuant to Section 5.7 to slow, accelerate, or temporarily suspend the drilling
and completion activity under any or all of the components of the Development
Program nor shall the foregoing require the Company to maintain employees other
than those provided for in Section 5.19;

 

•  

Selling, transferring or otherwise disposing of any assets that would render the
Company unable to continue more than an insignificant amount of the Business;

 

•  

Cease using the historic Delta assets in the Business; or

 

•  

Eliminating the Company’s employee positions essential to the conduct of the
Business or otherwise cease using the Company’s employees in the conduct of the
Business (e.g., by transferring the activities conducted by the Company’s
employees to the Manager or any third party).

 

Schedule (s)



--------------------------------------------------------------------------------

Schedule 5.14(f)

Insurance

 

  1. Directors & Officers Liability Insurance with limits of not less than
$5,000,000, and including Executive Defense, Employment Practices Liability,
Fiduciary Liability and Crime coverage – each with limits of not less than
$1,000,000.

 

  2. Oilfield Equipment Insurance with total limits of not less than
$30,000,000.

 

  3. Workers’ Compensation Insurance to cover full liability under Colorado’s
Workers’ Compensation laws either directly or by requiring contractor’s to
provide said insurance.

 

  4. Employer’s Liability Insurance with limits as required by State Statutes
for the accidental injury or death of one or more employees.

 

  5. Comprehensive General Public Liability Bodily Injury and Property Insurance
with limits of liability of not less than $2,000,000.00 for the accidental
injury or death of persons or for property damage resulting of one accident or
occurrence.

 

  6. Automobile Bodily Injury and Property Damage Liability Insurance combined
with limits of not less than $1,000,000.00 for injuries to or death of persons
or property damage as the result of one accident or occurrence.

 

  7. Umbrella Liability with limits of $15,000,000.00.

 

  8. Losses, except for those caused by gross negligence or willful misconduct
by the Operator, for which no insurance is required to be carried, or in excess
of the limits set forth above.

 

  9. Operators Extra Expense Insurance in the amounts shown below for each
occurrence providing for the cost of well control including the cost for
clean-up, containment, seepage and pollution and redrilling expense; coverage
for this insurance shall be subject to a deductible of between $75,000.00 and
$400,000.000 depending upon the type and location of the well.

 

a)    $ 7,000,000       Producing and Shut-In wells b)    $ 10,000,000      
Drilling – Mesa Verde wells c)    $ 15,000,000       Drilling – Mancos and
Horizontal wells

 

Schedule (f)



--------------------------------------------------------------------------------

Schedule 14.6

Arbitration

1. Initiation of Arbitration and Selection of Arbitrators. The party desiring
arbitration shall so notify the other party, identifying in reasonable detail
the matters to be arbitrated and the relief sought. Arbitration hereunder shall
be before one neutral arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association (the “AAA”). The AAA shall submit a list of
potential arbitrators and the parties shall select an arbitrator in the manner
established by the AAA. In the event that the parties fail to select an
arbitrator as required above, the AAA shall select such arbitrator. The
arbitrator shall be entitled to a fee commensurate with his or her fees for
professional services requiring similar time and effort. If the arbitrator so
desires, he or she shall have the authority to retain the services of a neutral
judge or attorney (whose fees shall be treated as the arbitrator’s fees) to
assist him or her in administering the arbitration and conducting any hearings
and taking evidence at such hearings or otherwise.

2. Arbitration Procedures. All matters arbitrated hereunder shall be arbitrated
in Denver, Colorado, pursuant to the substantive Laws of the State of Delaware,
and shall be conducted in accordance with the Commercial Arbitration Rules of
the AAA, except to the extent such Rules conflict with the express provisions of
this Schedule 14.6 (which shall prevail in the event of such conflict). The
arbitrator shall use reasonable efforts to conduct a hearing no later than 75
days after submission of the matter to arbitration, and a decision shall be
rendered by the arbitrator within 10 days of the hearing. The arbitrator shall
permit discovery to the extent he or she believes, in his or her discretion,
that discovery is necessary. At the hearing, the parties shall present such
evidence and witnesses as they may choose, with or without counsel. Adherence to
formal rules of evidence shall not be required but the arbitrator shall consider
any evidence and testimony that he or she determines to be relevant, in
accordance with procedures that he or she determines to be appropriate. No award
of punitive or consequential damages shall be made. Any award entered in an
arbitration shall be made by a written opinion stating the reasons for the award
made.

3. Enforcement. This submission and agreement to arbitrate shall be specifically
enforceable. Arbitration may proceed in the absence of any party if notice of
the proceedings has been given to such party. The parties agree to abide by all
awards rendered in such proceedings. Such awards shall be final and binding on
all parties to the extent and in the manner provided by Delaware law. All awards
may be filed with the clerk of one or more courts, state, federal or foreign,
having jurisdiction over the party against whom such award is rendered or its
property, as a basis of judgment and of the issuance of execution for its
collection. No party shall be considered in default hereunder during the
pendency of arbitration proceedings specifically relating to such default.

4. Fees and Costs. The arbitrator’s fees and other costs of the arbitration and
the reasonable attorney fees, expert witness fees and costs of the prevailing
party shall be borne by the non-prevailing party. In its written opinion, the
arbitrator shall, after comparing the respective positions asserted in the
arbitration claim and answer thereto, declare as the prevailing



--------------------------------------------------------------------------------

party the party whose position was closest to the arbitration award (not
necessarily the party in favor of which the award on the arbitration claim is
rendered) and declare the other party to be the non-prevailing party. The
arbitration award shall include an award of the fees and costs provided by this
paragraph 4 against the non-prevailing party.

5. Consolidation. Any party to the arbitration shall have the right, but not the
obligation, to consolidate the arbitration proceedings under this Agreement with
the arbitration of any other disputed issues between the parties to the
arbitration.